Exhibit 10.1
EXECUTION COPY
VOTING AGREEMENT
     VOTING AGREEMENT, dated as of July 27, 2009 (this “Agreement”), by and
among CORVINA HOLDINGS LIMITED, a British Virgin Islands company (“Corvina”),
CORTAIRE LIMITED, a British Virgin Islands company (“Cortaire”; each of Corvina
and Cortaire a “Stockholder” and collectively the "Stockholders”), and Sprint
Nextel Corporation, a Kansas corporation (“Parent”).
     WHEREAS, concurrently with the execution of this Agreement, Parent, Sprint
Mozart, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent
(“Merger Sub”), and Virgin Mobile USA, Inc., a Delaware corporation (the
“Company”), are entering into an Agreement and Plan of Merger, dated as of the
date hereof (as amended, supplemented, restated or otherwise modified from time
to time, the “Merger Agreement”), pursuant to which, among other things, Merger
Sub will merge with and into the Company (the “Merger”) and each outstanding
share of Class A Common Stock and Class C Common Stock (as defined in the Merger
Agreement) will be converted into the right to receive the Merger Consideration
specified therein;
     WHEREAS, as of the date hereof, each Stockholder Beneficially Owns (as
hereinafter defined) the number of shares of Company Common Stock set forth
opposite such Stockholder’s name on Schedule I hereto; and
     WHEREAS, as a condition and inducement to Parent entering into the Merger
Agreement, Parent has required that each Stockholder agree, and such Stockholder
has agreed, to enter into this Agreement and abide by the covenants and
obligations with respect to the Covered Shares (as hereinafter defined) set
forth herein.
     NOW THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS
     Section 1.01 Capitalized Terms. For the purposes of this Agreement,
capitalized terms used and not defined herein shall have the respective meanings
ascribed to them in the Merger Agreement.
     Section 1.02 Other Definitions. The following capitalized terms, as used in
this Agreement, shall have the meanings set forth below.
     (a) “Affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person.

 



--------------------------------------------------------------------------------



 



     (b) “Beneficial Ownership” by a person of any securities means ownership by
any person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such securities; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such securities; and shall otherwise be interpreted in
accordance with the term “beneficial ownership” as defined in Rule 13d-3 adopted
by the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended. The terms “Beneficially Own” and “Beneficially Owned” shall
have a correlative meaning.
     (c) “Certificate of Designations” means the Certificate of Designations of
the Company Preferred Stock.
     (d) “control” (including the terms “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a person, whether through
the ownership of voting securities, as trustee or executor, by contract or any
other means.
     (e) “Company Common Stock” means, collectively, Class A Common Stock,
Class B Common Stock and Class C Common Stock and will also include for purposes
of this Agreement all shares or other voting securities into which Company
Common Stock may be reclassified, sub-divided, consolidated or converted and all
shares or other voting securities convertible into or exerciseable or
exchangeable for Company Common Stock and in each case any rights and benefits
arising therefrom, including any dividends or distributions of securities which
may be declared in respect of the Company Common Stock and entitled to vote in
respect of the matters contemplated by Article II. For the avoidance of any
doubt, Company Common Stock shall include the Company Preferred Stock.
     (f) “Covered Shares” means, with respect to each Stockholder, such
Stockholder’s Existing Shares, together with any shares of Company Common Stock
that such Stockholder acquires Beneficial Ownership of on or after the date
hereof.
     (g) “Encumbrance” means any security interest, pledge, mortgage, lien
(statutory or other), charge, option to purchase, lease or other right to
acquire any interest or any claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement or other encumbrance of any kind
or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement), excluding restrictions under securities laws
and the Stockholders’ Agreement.
     (h) “Existing Shares” means, with respect to each Stockholder, the number
of shares of Company Common Stock Beneficially Owned (and except as may be set
forth on Schedule I hereto, owned of record) by such Stockholder as of the date
hereof, as set forth opposite such Stockholder’s name on Schedule I hereto.
     (i) “person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust,

 



--------------------------------------------------------------------------------



 



unincorporated organization, government or any agency or political subdivision
thereof or any other entity, or any group comprised of two or more of the
foregoing.
     (j) “Representatives” means the officers, directors, employees, agents,
advisors and Affiliates of a person.
     (k) “Stockholders’ Agreement” means the Amended and Restated Stockholders’
Agreement, dated as of August 22, 2008, by and among the Company, each of the
Stockholders, SK Telecom USA Holdings, Inc. and Sprint Ventures, Inc.
     (l) “Subsidiary” of any person means any other person (i) of which such
person directly or indirectly owns securities or other equity interests
representing more than fifty percent (50%) of the aggregate voting power of such
other person or (ii) of which such person possesses the right to elect more than
fifty percent (50%) of the directors or persons holding similar positions of
such other person.
     (m) “Transfer” means, directly or indirectly, to sell, transfer, assign,
pledge, encumber, hypothecate or similarly dispose of (by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law or
otherwise), or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of (by merger, by tendering
into any tender or exchange offer, by testamentary disposition, by operation of
law or otherwise).
ARTICLE II
VOTING
     Section 2.01 Agreement to Vote. Each Stockholder hereby irrevocably and
unconditionally agrees that during the term of this Agreement, at the
Stockholders Meeting and at any other meeting of the stockholders of the
Company, however called, including any adjournment or postponement thereof, and
in connection with any written consent of the stockholders of the Company, such
Stockholder shall, in each case to the fullest extent that the Covered Shares
are entitled to vote thereon or consent thereto:
     (a) appear at each such meeting or otherwise cause the Covered Shares as to
which such Stockholder controls the right to vote to be counted as present
thereat for purposes of calculating a quorum; and
     (b) vote (or cause to be voted), in person or by proxy, or deliver (or
cause to be delivered) a written consent covering, not less than 14,362,153
Covered Shares in the case of Corvina and 126 Covered Shares in the case of
Cortaire, that are entitled to vote in each case: (i) in favor of the adoption
of the Merger Agreement, approval of the Merger or any other action of the
stockholders of the Company reasonably requested by Parent in furtherance
thereof; (ii) against any action or agreement that is in opposition to, or
competitive or inconsistent with, the Merger or that would result in a breach of
any covenant, representation or warranty or any other obligation or agreement of
such Stockholder contained in this Agreement; (iii) against any

 



--------------------------------------------------------------------------------



 



Acquisition Proposal; and (iv) against any other action, agreement or
transaction that would otherwise materially interfere with, delay, postpone,
discourage, frustrate the purposes of or adversely affect the Merger or the
other transactions contemplated by the Merger Agreement or this Agreement or the
performance by such Stockholder of its obligations under this Agreement,
including: (A) any extraordinary corporate transaction, such as a merger,
consolidation or other business combination involving the Company or its
Subsidiaries (other than the Merger); (B) a sale, lease or transfer of a
material amount of assets of the Company or any of its Subsidiaries or any
reorganization, recapitalization or liquidation of the Company or any of its
Subsidiaries; (C) an election of members to the board of directors of the
Company, other than nominees to the board of directors of the Company that are
directors of the Company on the date of this Agreement or elected or appointed
by such directors or committees thereof or in accordance with the Stockholders’
Agreement; (D) any change in the present capitalization or dividend policy of
the Company or any amendment or other change to the Company’s certificate of
incorporation or bylaws, except if approved by Parent; or (E) any other change
in the Company’s corporate structure or business.
     Section 2.02 No Inconsistent Agreements. Each Stockholder hereby covenants
and agrees that, except for this Agreement and the Stockholders’ Agreement, such
Stockholder (i) has not entered into, and shall not enter into at any time while
this Agreement remains in effect, any voting agreement or voting trust with
respect to the Covered Shares, (ii) has not granted, and shall not grant at any
time while this Agreement remains in effect, a proxy, consent or power of
attorney with respect to the Covered Shares except with respect to matters that
do not breach in any material respect the voting obligations set forth in
Section 2.01(b) and (iii) has not taken and shall not knowingly take any action
that would make any representation or warranty of such Stockholder contained
herein untrue or incorrect in any material respect or have the effect of
preventing or disabling such Stockholder from performing any of its material
obligations under this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
     Each Stockholder hereby represents and warrants, jointly and severally with
the other Stockholder, to Parent as follows:
     Section 3.01 Organization; Authorization; Validity of Agreement; Necessary
Action. Such Stockholder is duly organized and is validly existing and in good
standing under the laws of the jurisdiction of its formation. Such Stockholder
has full power and authority to execute and deliver this Agreement, to perform
such Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery by such Stockholder of this
Agreement, the performance by it of its obligations hereunder and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by such Stockholder and no other actions or proceedings on
the part of such Stockholder or any stockholder thereof are necessary to
authorize the execution and delivery by it of this Agreement, the performance by
it of its obligations hereunder or the consummation by it of the transactions
contemplated hereby. This Agreement has been duly executed and

 



--------------------------------------------------------------------------------



 



delivered by such Stockholder and, assuming this Agreement constitutes a valid
and binding obligation of the other parties hereto, constitutes a legal, valid
and binding obligation of such Stockholder, enforceable against it in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization or similar laws affecting the rights of creditors
generally and the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
     Section 3.02 Ownership. Schedule I sets forth opposite each Stockholder’s
name the number of shares of Company Common Stock over which such Stockholder
has Beneficial Ownership as of the date hereof. Subject to Section 4.01, each
Stockholder’s Existing Shares are, and from the date hereof through and
including the Closing Date will be, Beneficially Owned by such Stockholder.
Subject to Section 4.01, any Covered Shares of such Stockholder acquired after
the date hereof will be from and after such date through and including the
Closing Date Beneficially Owned by such Stockholder. Except as set forth in the
Stockholders’ Agreement, such Stockholder has and will have the sole power to
vote and dispose of such Stockholder’s Existing Shares. Such Stockholder has
good and marketable title to such Stockholder’s Existing Shares, free and clear
of any Encumbrances. As of the date hereof, except as set forth in Schedule II,
neither such Stockholder nor any Affiliate of such Stockholder Beneficially Owns
or holds any right to acquire any additional shares of Company Common Stock or
any other voting securities of the Company or its Subsidiaries.
     Section 3.03 No Violation. The execution and delivery of this Agreement by
such Stockholder does not, and the performance by such Stockholder of its
obligations under this Agreement will not, (i) conflict with or violate the
certificate of incorporation, bylaws or other comparable governing documents, as
applicable, of such Stockholder, (ii) conflict with or violate any law,
ordinance or regulation of any Governmental Entity applicable to such
Stockholder or by which any of its assets or properties is bound, or
(iii) conflict with, result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or require payment under, or require redemption or repurchase
of or otherwise require the purchase and sale of, or result in the creation of
any Encumbrance on the properties or assets of such Stockholder pursuant to, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which such Stockholder is a party
or by which such Stockholder or any of its assets or properties is bound, except
for any of the foregoing as could not reasonably be expected, either
individually or in the aggregate, to impair in any material respect the ability
of such Stockholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby.
     Section 3.04 Consents and Approvals. Except for filings required by or
advisable under applicable securities laws, the execution and delivery of this
Agreement by such Stockholder does not, and the performance by such Stockholder
of its obligations under this Agreement and the consummation by it of the
transactions contemplated hereby will not, require such Stockholder to obtain
any consent, approval, authorization or permit of, or to make any filing with or
notification to, any Governmental Entity.
     Section 3.05 Absence of Litigation. As of the date hereof, there is no
action, suit or proceeding pending or, to the knowledge of such Stockholder,
threatened against or

 



--------------------------------------------------------------------------------



 



affecting such Stockholder or any of its Affiliates before or by any
Governmental Entity that could reasonably be expected to impair in any material
respect the ability of such Stockholder to perform its obligations hereunder or
to consummate the transactions contemplated hereby.
     Section 3.06 Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Parent, Merger Sub or the
Company in respect of this Agreement based upon any arrangement or agreement
made by or, to the knowledge of such Stockholder, on behalf of such Stockholder.
ARTICLE IV
OTHER COVENANTS
     Section 4.01 Prohibition on Transfers, Other Actions. Each Stockholder
hereby agrees not to (i) Transfer any of its Covered Shares, Beneficial
Ownership thereof or any other interest therein; provided that no Transfer of
its Covered Shares to any Affiliate of such Stockholder that agrees in writing
to be bound by the terms and conditions of this Agreement shall be subject to
the above restriction; (ii) enter into any agreement, arrangement or
understanding with any person, or take any other action, that violates or
conflicts with or would reasonably be expected to violate or conflict with, or
result in or give rise to a violation of or conflict with, such Stockholder’s
representations, warranties, covenants and obligations under this Agreement; or
(iii) take any action that could materially restrict or otherwise affect such
Stockholder’s legal power, authority and right to comply with and perform its
covenants and obligations under this Agreement. Any Transfer in violation of
this provision shall be void. Subject to Section 4.03, each Stockholder also
agrees not to engage in any transaction with respect to any of the Covered
Shares with the primary purpose of depriving Parent of the intended benefits of
this Agreement.
     Section 4.02 Stock Dividends, etc. In the event of a stock split, stock
dividend or distribution, or any change in the Company Common Stock by reason of
any split-up, reverse stock split, recapitalization, combination,
reclassification, exchange of shares or the like, the terms “Existing Shares”
and “Covered Shares” shall be deemed to refer to and include such shares as well
as all such stock dividends and distributions and any securities into which or
for which any or all of such shares may be changed or exchanged or which are
received in such transaction.
     Section 4.03 No Solicitation. Each Stockholder agrees that (i) it and its
executive officers and directors shall not, (ii) its Subsidiaries and its
Subsidiaries’ executive officers and directors shall not, (iii) it shall use
reasonable best efforts to ensure that its and its Subsidiaries’ Representatives
shall not, (A) directly or indirectly, solicit, initiate, knowingly encourage or
knowingly facilitate any inquiries or the making of any Acquisition Proposal,
(B) directly or indirectly participate in or knowingly encourage any
negotiations or discussions concerning, or provide access to its properties,
books and records or any confidential information or data to, any person
relating to or take any other action to knowingly facilitate any inquiries or
the making of any proposal that constitutes, or may reasonably be expected to
lead to, an Acquisition Proposal, (C) recommend, adopt or approve, or propose
publicly to recommend, adopt or approve, an Acquisition Proposal or (D) agree or
publicly propose to do any of the

 



--------------------------------------------------------------------------------



 



foregoing. Each Stockholder agrees that it will, and it will cause its
Subsidiaries and Representatives to, immediately cease and cause to be
terminated any existing activities, discussions or negotiations with any persons
conducted heretofore with respect to any Acquisition Proposal or any potential
Acquisition Proposal. Notwithstanding anything to the contrary contained in this
Section 4.03 or any other provision of this Agreement, if the Company or its
Board of Directors is engaging in any actions permitted to be taken by the
Company or its Board of Directors pursuant to clause (iii) or (iv) of
Section 6.5(a) of the Merger Agreement, then each of the Stockholders may also
engage in discussions concerning the relevant Acquisition Proposal with the
person making such Acquisition Proposal, including with respect to potential
commercial arrangements between such Stockholder and its Affiliates and the
person making such Acquisition Proposal. In connection with any discussions
permitted pursuant to the preceding sentence, such Stockholder and its
Affiliates may provide to the person making such Acquisition Proposal access to
their properties, books and records or confidential information or data. Such
Stockholder shall keep Parent reasonably informed in all material respects of
the status and details (including any material developments thereto) of such
discussions.
     Section 4.04 Notice of Acquisitions. During the term of this Agreement,
upon the written request of Parent, each Stockholder hereby agrees to disclose
to Parent in writing the number of any additional shares of Company Common Stock
or other voting securities of the Company of which such Stockholder acquires
Beneficial Ownership on or after the date hereof, such written disclosure to be
made by such Stockholder within five Business Days of such written request from
Parent.
     Section 4.05 Stockholder Capacity. No person who owns, directly or
indirectly, any capital stock of a Stockholder or any director or officer of
such Stockholder, in each case, who is or becomes during the term of this
Agreement a director or officer of the Company or any of its Affiliates will be
deemed to make any agreement or understanding in this Agreement in that person’s
capacity as a director or officer of the Company or any such Affiliate. Each
Stockholder is entering into this Agreement solely in its capacity as the
Beneficial Owner of its Existing Shares, and nothing in this Agreement will
limit or affect any actions taken by any person who owns, directly or
indirectly, any capital stock of such Stockholder or any director or officer of
such Stockholder in his or her capacity as a director or officer of the Company
or any of its Affiliates. Without limiting the generality of the foregoing,
Parent acknowledges that Gordon McCallum, Robert Samuelson and Mark Poole are
members of the Board of Directors of the Company and are also affiliated with
Corvina and Cortaire and their respective parent companies, and that the
foregoing persons in their respective capacity as members of the Board of
Directors of the Company may, in the exercise of their fiduciary duties under
applicable Law, take actions that would violate this Agreement if such actions
were taken by a Stockholder. Parent agrees that no such action taken in such
individual’s capacity as a member of the Board of Directors of the Company will
be deemed a violation of this Agreement. Nothing herein shall limit or affect
any actions taken by such person solely in his or her capacity as a director or
officer of the Company.
     Section 4.06 Waiver of Consent; Waiver under Certificate of Designations;
Consent. Subject to Section 5.01, each of the Stockholders hereby waives any
requirement to obtain its respective consent to the Merger Agreement (as in
effect as of the date hereof or as such Merger Agreement may be amended in a
manner that does not give such Stockholder the

 



--------------------------------------------------------------------------------



 



right to terminate this Agreement pursuant to Section 5.01) and the transactions
contemplated thereby pursuant to Section 2.6 of the Stockholders’ Agreement or
Article II, Section 3 of the Company Bylaws. Subject to Section 5.01, each of
the Stockholders hereby waives (i) any right of the holders of Company Preferred
Stock to vote or consent as a separate class in respect of the approval of the
Merger or the Merger Agreement (as in effect as of the date hereof or as such
Merger Agreement may be amended in a manner that does not give such Stockholder
the right to terminate this Agreement pursuant to Section 5.01), including the
consideration to be paid to the holders of Company Preferred Stock thereunder,
and (ii) the application of Section 8 of the Certificate of Designations to the
consideration to be paid to the holders of Company Preferred Stock pursuant to
the Merger and the Merger Agreement (as in effect as of the date hereof or as
such Merger Agreement may be amended in a manner that does not give such
Stockholder the right to terminate this Agreement pursuant to Section 5.01).
Subject to Section 5.01, for the avoidance of doubt, each Stockholder agrees and
consents to the receipt in respect of any shares of Company Preferred Stock held
by such Stockholder of the amount of consideration provided therefor in the
Merger Agreement (as in effect as of the date hereof or as such Merger Agreement
may be amended in a manner that does not give such Stockholder the right to
terminate this Agreement pursuant to Section 5.01). Subject to Section 5.01,
each Stockholder agrees and consents to the receipt in respect of any shares of
Company Common Stock held by such Stockholder of the amount of Merger
Consideration provided therefor in the Merger Agreement (as in effect as of the
date hereof or as such Merger Agreement may be amended in a manner that does not
give such Stockholder the right to terminate this Agreement pursuant to
Section 5.01), and such Stockholder acknowledges and agrees that the amount of
such Merger Consideration is less than the amount of Merger Consideration to be
paid to certain other holders of Company Common Stock pursuant to the Merger
Agreement (as in effect as of the date hereof or as such Merger Agreement may be
amended in a manner that does not give such Stockholder the right to terminate
this Agreement pursuant to Section 5.01).
     Section 4.07 Further Assurances. Without limiting the foregoing, each
Stockholder hereby authorizes Parent and the Company to publish and disclose in
any announcement or disclosure required by the SEC and in the S-4 and Proxy
Statement such Stockholder’s identity and ownership of its Covered Shares and
the nature of such Stockholder’s obligations under this Agreement. Parent agrees
to give each Stockholder a meaningful opportunity to review and comment on the
S-4 prior to each filing of the Proxy Statement.
ARTICLE V
MISCELLANEOUS
     Section 5.01 Termination. This Agreement shall remain in effect until the
earlier to occur of (i) the Effective Time and (ii) the date of termination of
the Merger Agreement in accordance with its terms, and after the occurrence of
such applicable event this Agreement shall terminate and be of no further force;
provided, however, that (A) each Stockholder shall have the right to terminate
this Agreement by written notice to Parent if the terms of the Merger Agreement
are amended or waived without the prior written consent of such Stockholder, but
only if such amendment or waiver creates any additional condition to the
consummation of the Merger, reduces the amount of Merger Consideration, changes
the form of

 



--------------------------------------------------------------------------------



 



the Merger Consideration or otherwise adversely affects such Stockholder in any
material respect and (B) the provisions of this Section 5.01 and of Sections
5.03 through 5.14 shall survive any termination of this Agreement. Nothing in
this Section 5.01 and no termination of this Agreement shall relieve or
otherwise limit any party of liability for breach of this Agreement.
     Section 5.02 No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in Parent any direct or indirect ownership or incidence
of ownership of or with respect to any Covered Shares. All rights, ownership and
economic benefits of and relating to the Covered Shares shall remain vested in
and belong to the applicable Stockholder, and Parent shall have no authority to
direct any Stockholder in the voting or disposition of any of the Covered
Shares, except as otherwise provided herein.
     Section 5.03 Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given if delivered personally, telecopied
(upon telephonic confirmation of receipt), on the first Business Day following
the date of dispatch if delivered by a recognized next day courier service or on
the third Business Day following the date of mailing if delivered by registered
or certified mail, return receipt requested, post prepaid. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:
(a)      if to Parent, to:
Sprint Nextel Corporation
6200 Sprint Parkway
Overland Park, Kansas 66251
Attention: General Counsel
Fax: 913-523-9802
and
Sprint Nextel Corporation
6200 Sprint Parkway
Overland Park, Kansas 66251
Attention: President — Strategic Planning and Corporate Initiatives
Fax: 913-523-8888
with an additional copy (which shall not constitute notice) to:
King & Spalding LLP
1185 Avenue of the Americas
New York, NY 10036
Fax: (212) 556-2222
Attention:     E. William Bates, II
                     Adam M. Freiman

 



--------------------------------------------------------------------------------



 



(b)      if to Corvina, to:
Corvina Holdings Limited
c/o La Motte Chambers
La Motte Street
St. Helier, Jersey JE1 1BJ
Channel Islands
Fax: +44 (01534) 602035
Attention: RBC Securities (CI) Limited
with an additional copy (which shall not constitute notice) to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10012
Fax: (212) 450-3397
Attention:   William Aaronson
(c)      if to Cortaire, to:
Cortaire Limited
c/o La Motte Chambers
La Motte Street
St. Helier, Jersey JE1 1BJ
Channel Islands
Fax: +44 (01534) 602035
Attention: RBC Securities (CI) Limited

with an additional copy (which shall not constitute notice) to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10012
Fax: (212) 450-3397
Attention: William Aaronson
     Section 5.04 Interpretation. When reference is made in this Agreement to an
Article, a Section, Exhibit or Schedule, such reference shall be to an Article
of, a Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “or” shall
not be exclusive. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. Any Contract,
instrument or Law defined or referred to herein or in any Contract or instrument
that is referred to herein means such Contract, instrument or Law as from time
to time amended, modified or supplemented, including (in the case of Contracts
or

 



--------------------------------------------------------------------------------



 



instruments) by waiver or consent and (in the case of Laws) by succession of
comparable successor Laws and references to all attachments thereto and
instruments incorporated therein. This Agreement is the product of negotiation
by the parties having the assistance of counsel and other advisors, and it shall
be construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
     Section 5.05 Counterparts. This Agreement may be executed and delivered
(including by facsimile or other electronic transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
     Section 5.06 Entire Agreement. This Agreement and, to the extent referenced
herein, the Merger Agreement, together with the several agreements and other
documents and instruments referred to herein or therein or annexed hereto or
thereto, embody the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written and oral, that may have related to the subject matter hereof in any way.
     Section 5.07 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware (without giving
effect to choice of Law principles that would cause the Laws of another
jurisdiction to apply).
     Section 5.08 Headings. The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.
     Section 5.09 Specific Performance. The parties agree that irreparable
damage would occur and that the parties and the third party beneficiaries of
this Agreement would not have any adequate remedy at Law in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that, prior
to the termination of this Agreement pursuant to Section 5.01, Parent shall be
entitled to an injunction or injunctions or other equitable relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, this being in addition to any other remedy to which such
party is entitled at Law or in equity. The parties agree that they shall not
object to the granting of injunctive or other equitable relief on the basis that
there exists an adequate remedy at Law. The parties further agree that (x) by
seeking the remedies provided for in this Section 5.09, a party shall not in any
respect waive its right to seek any other form of relief that may be available
to a party under this Agreement, including monetary damages in the event that
this Agreement is terminated or in the event that the remedies provided for in
this Section 5.09 are not available or are otherwise not granted, and
(y) nothing in this Section 5.09 shall restrict or limit any party’s right to
terminate this Agreement in accordance with the terms of Section 5.01.
     Section 5.10 Jurisdiction. Each of the parties hereto (i) consents to
submit itself to the personal jurisdiction of the courts of the Court of
Chancery of the State of Delaware or, if under applicable Law exclusive
jurisdiction over such matter is vested in the federal courts, any court of the
United States located in the State of Delaware, in the event any dispute arises

 



--------------------------------------------------------------------------------



 



out of this Agreement or any of the transactions contemplated by this Agreement,
(ii) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, (iii)
agrees that it shall not bring any action relating to this Agreement or any of
the transactions contemplated by this Agreement in any court other than the
Court of Chancery of the State of Delaware or, if under applicable Law exclusive
jurisdiction over such matter is vested in the federal courts, any court of the
United States located in the State of Delaware, and (iv) consents to service
being made through the notice procedures set forth in Section 5.03. Each of the
Stockholders and Parent hereby agrees, to the fullest extent permitted by Law,
that service of any process, summons, notice or document by U.S. registered mail
to the respective addresses set forth in Section 5.03 shall be effective service
of process for any suit or proceeding in connection with this Agreement or the
transactions contemplated hereby. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
WHETHER MADE BY CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR OTHERWISE.
     Section 5.11 Amendment; Waiver. This Agreement may not be amended except by
an instrument in writing signed by Parent and each of the Stockholders. Each
party may waive any right of such party hereunder by an instrument in writing
signed by such party and delivered to Parent and each of the Stockholders.
     Section 5.12 Severability. If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of Law
or public policy, the validity, legality and enforceability of all other
conditions and provisions of this Agreement shall not be affected or impaired
thereby so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible and if the
parties cannot come to an agreement, such term or provision shall be deemed
reformed to the extent necessary to conform to applicable Law and to give
maximum effect to the intent of the parties hereto.
     Section 5.13 Successors and Assigns; Third Party Beneficiaries. Neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned, in whole or in part, by operation of Law or otherwise, by any of
the parties without the prior written consent of each of the other parties.
Subject to the foregoing, this Agreement shall bind and inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
permitted assigns. Nothing in this Agreement, express or implied, is intended to
confer on any person other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
     Section 5.14 Expenses. All costs and expenses (including legal fees)
(i) incurred in connection with the preparation and negotiation of this
Agreement shall be paid by the party incurring such expenses and (ii) incurred
due to or in connection with any action to enforce the terms of this Agreement
shall be paid by the non-prevailing party in such action.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed (where applicable, by their respective officers or other authorized
person thereunto duly authorized) as of the date first written above.

            SPRINT NEXTEL CORPORATION
      By:   /s/ Keith O. Cowan         Name:   Keith O. Cowan        Title:  
President — Strategic Planning and Corporate Initiatives     

            CORVINA HOLDINGS LIMITED
      By:   /s/ Paul Fauvel         Name:   Paul Fauvel        Title:  
Director     

            CORTAIRE LIMITED
      By:   /s/ Paul Fauvel         Name:   Paul Fauvel        Title:  
Director     

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Ownership of Common Stock

      Name and Address of     Stockholders   Beneficial Ownership
 
   
Corvina Holdings Limited
  Corvina owns 22,901,161 shares of Class A Common Stock, 115,061 shares of
Class C Common Stock and 25,750 shares of Company Preferred Stock.
c/o La Motte Chambers
 
La Motte Street
 
St. Helier, Jersey JE1 1BJ
 
Channel Islands
   
Attention: RBC Securities (CI)
   
Limited
   
 
   
Cortaire Limited
  Cortaire owns 228 shares of Class A
c/o La Motte Chambers
  Common Stock and 1 share of Class C
La Motte Street
  Common Stock.
St. Helier, Jersey JE1 1BJ
   
Channel Islands
   
Attention: RBC Securities (CI)
   
Limited
   

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Rights to Acquire Additional Company Common Stock or Voting Securities
1. Company Common Stock issuable upon conversion (whether optional or mandatory)
of the Company Preferred Stock or otherwise (including a stock dividend)
pursuant to the terms of the Company Preferred Stock.
2. Any restricted stock units or other stock-based awards in respect of Company
Common Stock granted under the Company’s 2007 Omnibus Incentive Compensation
Plan to directors of the Company Affiliated with Corvina or Cortaire, including
any such awards previously made that vest after the date hereof.

 